Citation Nr: 0919895	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to a compensable evaluation for service-
connected benign osteochondroma of the right ischium.  

2.	Entitlement to a compensable evaluation for service-
connected right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1948 to 
December 1949 and from October 1950 to December 1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record show that benign 
osteochondroma of the right ischium is manifested by 20 
degrees extension, 115 degrees flexion and 35 degrees 
abduction and no ankylosis, flail joint, fracture, or 
malunion of the hip or femur.  

3.	The competent medical evidence of record show that the 
right ankle sprain is manifested by slight limitation in 
dorisflexion and plantar flexion, but no ankylosis, malunion 
of the os calcis or astragalus, or astragalectomy.  

4.	The competent evidence of record does not show that the 
Veteran's two service-connected disabilities interfere with 
his ability to work.


CONCLUSIONS OF LAW

1.	The criteria for a compensable evaluation for service-
connected benign osteochondroma of the right ischium have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2008).

2.	The criteria for a compensable evaluation for service-
connected right ankle sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5270, 5271, 5272, 5273, 5274 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter included the notice provisions as set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Veteran was not provided with this a notice 
that contains the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in June 2007.  The Veteran 
indicated that he did not have problems walking because of 
his ankle or hip disability.  There was no functional 
impairment.  He indicated that he did not have weakness, but 
daily pain in his hip and back.  He was retired at the time 
of the examination.  These statements provide a description 
of the effect of the service-connected disability on the 
Veteran's employability and daily life.  These statements 
indicate awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the August 
2007 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the September 2008 Statement of the 
Case, including the specific applicable diagnostic code.  The 
Veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the 
notification requirements of Vazquez-Flores.  For all of 
these reasons, the Board finds that any notice errors with 
regard to the requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in June 2007.  
The Board notes that the Veteran failed to appear for a VA 
examination in March 2008.  At the hearing, the Veteran did 
not address his failure to appear.  Additionally, the Board 
notes that the testimony of the Veteran did not suggest that 
his disabilities increased in severity since the June 2007 
examination.  Therefore, the Board finds that a remand is not 
necessary.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Osteochondroma of the Right Ischium

The Veteran's osteochondroma of the right ischium (right hip 
disability) is currently evaluated as noncompensably 
disabling under Diagnostic Code 5015, which contemplates 
benign new growths of the bones.  Under Diagnostic Code 5015, 
benign new growths of the bones will be rated on limitation 
of motion of the affected parts as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5015 (2008).  Accordingly, 
the Board will consider whether the Veteran is entitled to a 
compensable evaluation under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5250 to 5255 which provide the 
criteria for rating hip and thigh disabilities.  Normal 
ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

The June 2007 VA Compensation and Pension Examination shows 
that the Veteran reported that he had not received treatment 
for his right hip since separation from service.  He denied 
any symptoms relative to the right buttock or bony ischial 
regions.  He did not have a history of pain flare-ups.  He 
did not require any type of pelvic support, padding or 
ambulatory assistive devices.  Upon examination, there was no 
obvious deformity of the right buttock compared to the left.  
There was no definite surgical scar.  There was no tenderness 
to palpation through the ischial tuberosity and over the 
buttock.  There were no palpable masses detected.  There was 
no tenderness to palpation over the sciatic notch and no pain 
radiation into the right lower extremity.  Right hip flexion 
was 0 to 115 degrees, extension was 0 to 20 degrees, 
abduction was 0 to 35 degrees and adduction was 0 to 15 
degrees.  On repetition, he maintained range of motion with 
no increased pain.  

Diagnostic Code 5250 requires ankylosis of the hip.  As there 
was no objective medical evidence of ankylosis of the hip, 
this diagnostic code does not apply.  Diagnostic Code 5251 
provides a maximum rating of 10 percent for limitation of 
extension of the thigh to 5 degrees.  In this case, extension 
was to 20 degrees; therefore, an increase evaluation is not 
warranted under this code.  Diagnostic Code 5252 provides a 
10 percent rating for limitation of flexion of the thigh to 
45 degrees.  The Veteran's thigh had flexion to 115 degrees; 
therefore an increased evaluation is not warranted under this 
code.  Additionally, under Diagnostic Code 5253 the Veteran 
is not entitled to an increased evaluation because abduction 
was only limited by 10 degrees and there is no evidence to 
suggest that he could not cross his legs or toe out more than 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5251, 5252, 5253 (2008).  

Lastly, evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255 
(2008).  There was no indication in the medical evidence of 
record of these conditions; therefore, Diagnostic Codes 5254 
and 5255 do not apply.  

The Board also considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, DeLuca consideration would 
not result in a higher evaluation for the Veteran in this 
case because the VA examiner found that there was no 
additional functional impairment on the basis of repetition 
due to pain, endurance, weakness, fatigability or 
incoordination.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
of record shows that in 2007 the Veteran had been retired for 
a decade.  Additionally, the Veteran testified that his back 
and knee disabilities caused him problems, not the hip 
disability.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 (2008) is not warranted.

Right Ankle 

The Veteran's right ankle disability is currently evaluated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5272 for ankylosis of the subastragalar or tarsal joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2008).  

The June 2007 VA Compensation and Pension Examination shows 
that the Veteran reported that he did not have any 
difficulties with his ankle.  He did not have any symptoms 
from his right ankle disability.  He did not use any wraps or 
assistive devices and did not have problems with giving way 
or locking.  Upon examination, there was no obvious gross 
deformity compared to the left ankle.  There was no swelling 
or tenderness to palpation.  There was a slight increase in 
venous pattern, but no areas of skin ulceration or breakdown.  
There were no callosities noted and no tenderness over the 
Achilles tendon.  Right ankle dorsiflexion was 0 to 15 
degrees, plantar flexion was 0 to 40 degrees eversion was 0 
to 30 degrees, inversion was 0 to 15 degrees and abduction 
and adduction were 0 to 10 degrees.  The ankle joint was 
stable to anterior-posterior and lateral-medial stress 
testing.  There was no joint laxity, crepitus or pain noted 
with passive range of motion.  Ankle sensation was intact to 
sharp and dull stimuli, deep tendon reflex was 2+ bilaterally 
and strength was 5/5 against resistance.  There was no change 
of range of motion or increased pain upon repetition.  
Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted.  Under Diagnostic Code 5272, a 
10 percent evaluation is warranted for ankylosis of the 
subastragalar or tarsal joint that is in good weight bearing 
position.  The VA examination does not show that the right 
ankle is ankylosed; therefore, an increased evaluation is not 
warranted this code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5272 (2008).  

The Board also considered if other diagnostic codes would 
warrant an increased evaluation.  As there is no ankylosis, 
Diagnostic Code 5270 does not apply.  There is also no 
evidence of malunion of the os calcis or astragalus or 
astragalectomy, therefore, Diagnostic Codes 5273 and 5274 
also do not apply.  Lastly, the limitation of motion of the 
Veteran's ankle was slight, at most 5 degrees in dorisflexion 
and plantar flexion.  See 38 C.F.R. § 4.71, Plate II (normal 
ranges of motion of the ankle are dorsiflexion from 0 degrees 
to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees).  Therefore, the Board finds that the Veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5271 for moderate limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5271, 5273, 5374 (2008).  

The Board also considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the DeLuca factors would not 
result in higher evaluations for the Veteran in this case 
because the VA examiner found that there was no additional 
functional impairment on the basis of repetition due to pain, 
endurance, weakness, fatigability or incoordination.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
of record shows that in 2007 the Veteran had been retired for 
a decade.  Additionally, the Veteran testified that his right 
ankle was not weak and did not cause any problems.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



	
ORDER

Entitlement to a compensable evaluation for service-connected 
benign osteochondroma of the right ischium is denied.  

Entitlement to a compensable evaluation for service-connected 
right ankle sprain is denied. 





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


